Citation Nr: 1003935	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an extension of eligibility for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.  

[The issue of an increased rating in excess of 10 percent for 
the service-connected residuals of a left knee injury with 
degenerative joint disease (DJD) will be addressed in a 
separate decision.]  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision of the VA Vocational 
Rehabilitation and Employment (VRE) Office in Roanoke, 
Virginia 

The Veteran was scheduled to testify before the Board in 
Washington, D.C. in August 2009, but failed without good 
cause to appear at that hearing.  His request for a hearing 
before the Board is accordingly deemed to be withdrawn.   
See 38 C.F.R. § 20.704(d) (2009).  


FINDINGS OF FACT

1.  The Veteran's basic period of eligibility for vocational 
rehabilitation expired on August 27, 1999.  

2.  The Veteran did not have a serious employment handicap 
which prevented his participation in vocational 
rehabilitation.  


CONCLUSION OF LAW

An extension of the period of eligibility for vocational 
rehabilitation services must be denied by operation of law.  
38 C.F.R. §§ 21.44, 21.78 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) are inapplicable to this claim.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  The VCAA, with its 
expanded duties, is applicable to Title 38, United States 
Code, Chapter 51.  The statute at issue in this matter is 
found in Chapter 31.  

The purpose of vocational rehabilitation services is to 
enable veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101 
(West 2002); 38 C.F.R. 
§§ 21.35(b), 21.70, 21.71 (2009).  

The basic period of eligibility for vocational rehabilitation 
benefits is 12 years beginning from the date of the veteran's 
discharge from service.  The 12-year period does not begin to 
run until the veteran establishes a compensable service-
connected disability required for purposes of establishing 
basic entitlement to benefits under 38 C.F.R. § 21.40(a).  
See 38 U.S.C.A. § 3103; 38 C.F.R. §§ 21.41, 21.42(a).  

After the expiration of the 12-year period, the law permits a 
veteran to obtain Chapter 31 benefits in certain 
circumstances if, inter alia, the veteran has a "serious 
employment handicap."  See 38 U.S.C.A. § 3103(c); 38 C.F.R. 
§ 21.44.  

In this case, the Veteran left service in November 1974, and 
was first notified that he was in receipt of compensable VA 
disability benefits on August 26, 1987.  Accordingly, the 
period of eligibility for vocational rehabilitation benefits 
expired on August 27, 1999.  

Moreover, the evidence of record indicates that the Veteran 
does not meet the statutory exception to the period of basic 
eligibility for vocational rehabilitation and employment 
services.  That is, the Veteran does not possess a medical 
condition which made it infeasible for him to participate 
during the period of basic eligibility.  38 C.F.R. 
§ 21.42(c).  

To the contrary, the record reflects that the Veteran 
participated in vocational rehabilitation beginning in 1988, 
but was discontinued from the program a number of times due 
to lack of cooperation.  

Moreover, the Veteran does not have a discharge under "other 
than dishonorable" conditions that was subsequently changed.  
38 C.F.R. § 21.42(b).  

Finally, the Veteran does not evidence a "serious employment 
handicap" necessitating rehabilitative services.  38 C.F.R. 
§ 21.44.  A determination of employment handicap or serious 
employment handicap must be made by a counseling psychologist 
in the Vocational Rehabilitation and Employment Division.  
See 38 C.F.R. §§ 21.51, 21.52.  No such determination has 
been made with respect to the Veteran.  

The Veteran himself has presented no argument as to how he 
qualifies for an extension based on a "serious employment 
handicap."  Indeed, the Veteran acknowledged on his claim 
for that he is currently employed as a driver. 

Accordingly, the Veteran does not qualify for an extension of 
the basic period of eligibility for vocational rehabilitation 
and employment services.  

As the law is against the Veteran's claim for an extension of 
the period of eligibility of vocational rehabilitation and 
employment services under the provisions of Chapter 31, Title 
38, United States Code, the doctrine of reasonable doubt is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The application for an extension of the period of eligibility 
for vocational rehabilitation services is denied under the 
law.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


